DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper PN 6,823,516 in view of Criddle et al PN 6,507,906 and Smith et al PN 5,167,024.
In regards to claims 1, 8, 15:  Cooper teaches a  method for operating a multi-function device, the method comprising: receiving, by a boot-up assisting system (Performance control logic 16 or Processor 12), a user selection of one of multiple modes to boot (“In one such embodiment, the proper performance state is selected based on user setup options.” Column 8 lines 49-55) a multi-function device (computer is multi-function), wherein the multiple modes comprise at least a light duty mode (“low power state” “This setup option, therefore, transforms a performance-state-enabled system into a normal mobile system. (In other words, the platform should boot in the Low Power State, should not report performance state transition capabilities to the operating system (either through ACPI or other means), and should return a performance state transition disable code to the operating system” Column 9 lines 10-27) and a heavy duty mode (“high performance state” or “automatic” “For each configuration setting, the user selects one of the following modes of operation from a drop down dialogue box: High Performance State, Low Power State and Automatic. The High Performance State option sets the processor into the high voltage/frequency mode. The Low Power State option sets the processor into the low voltage/frequency mode. The Automatic setting causes the mode to be selected automatically based on CPU performance demand.” Column 22 lines 49-56); initializing, by the boot-up assisting system, the multi-function device with primary drivers and primary hardware components that are required for minimum functionality (boot into low power mode Column 9 lines 10-27) of the multi-function device, when the user selection is the light duty mode; and deactivating (disable Column 9 lines 10-27)), by the boot-up assisting system, secondary drivers and secondary hardware components (“In this case, system 10 boots in the Low Power State or the High Performance State, and returns a transition-disabled code to the driver.” Column 9 lines 39-49) of the multi-function device hen the user selection is the light duty mode.  Cooper teaches disabling the drivers/ devices for low power mode and does not expressly teach “by disconnecting power supplied to the secondary drivers and the secondary hardware components”  Smith et al expressly teaches removing power to unneeded devices abstract “when these units are either not needed and/or not currently in use, power and/or clock signals are removed from a given unit”)  It would have been obvious to remove power and clock from unneeded/unused devices because this provided greater power savings.  While the examiner notes “when the user selection is not received for a predetermined period of time” is presented in the alternative as in “when the user selection is the light duty mode or when the user selection is not received for a predetermined period of time” and therefore not needed for the rejection, References are common that teach this alternative such as Criddle Figure 4A step 410 “Has the user selected a key corresponding to a boot mode within the proper time period” “A determination is then made as to whether the user has selected, within the allotted time period, a key on the keyboard that corresponds to a predetermined selectable boot mode (step 410). If so, then the system continues the boot process in the boot mode selected by the user (step 412). If the user has not selected a boot mode within the allotted time period, then the system continues the boot process according to a preselected default boot mode (step 414).” Column 3 lines 51 to 67)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a user selection within a proper time period because this would have prevented the system waiting forever for a user selection such as when the user boots then goes away expecting the system to be booted when he/she gets back.
In regards to claims 2, 9:  Smith teaches powering off peripherals (“It is to be noted that the various drivers of computer 10 are responsible for powering on and off their respective peripheral devices.”) and powering off a modem (25) thus a network interface.  Cooper teaches the main processor (12) is a component powered in low power mode.

Claims 3, 6, 10, 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper PN 6,823,516 in view of Criddle et al PN 6,507,906 and Smith et al PN 5,167,024 as applied to claim 1 above, and further in view of Wong-Insley PN 6,131,166.
In regards to claims 3, 10, 16:  Cooper teaches multiple performance states not just low and high.  Cooper states “The Low Power State is defined to be the state with the lowest level of power consumption. Any other states listed within the _SS object are considered High Performance States” Cooper does not state one of the high performance states will be full power.  Wong-Insley teaches a computer system with multiple power states “Power consumption and performance are highest in the Full Power state and lower in each subsequent state.”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a full power state because this is the highest performance level.
In regards to claim 6, 13, 19:  Wong-Insley teaches powering up all components in full power state “When the system is in the Full Power state, all devices must be in D0 state. In other words, power management is disabled.” D0 is powered and ready.

Claims 4-5, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper PN 6,823,516 in view of Criddle et al PN 6,507,906 and Smith et al PN 5,167,024 as applied to claim 1 above, and further in view of Hara PN 2014/0240742.
In regards to claims 4, 11, 17:  Cooper teaches receiving user jobs (user threads Column 3 lines 19-27) and in automatic mode letting the system select the performance state (“The Automatic setting causes the mode to be selected automatically based on CPU performance demand.” i.e. which components are disabled and “By using this process, the operating system can dynamically adjust to changes in processor performance resulting from threads being created or destroyed” Column 7 lines 59-67).  Thus, making obvious disabling devices not needed and enabling devices needed for the performance state.  While Cooper makes obvious only enabling devices needed for a particular thread.  Cooper does not expressly teach powering on only the components needed for a particular type of job.  Hara expressly teaches “This enables only the devices needed for the job to be in energized state only when the device is used, thereby reducing the power consumed during the standby state. Para [0072] 
In regards to claims 5, 12, 18:  Hara teaches powering on and off devices based on the order the jobs are found in memory (Para [0012])
Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper PN 6,823,516 in view of Criddle et al PN 6,507,906, Smith et al PN 5,167,024 and Hara PN 2014/0240742 as applied to claim 4 above, and further in view of Inoue et al PN 2011/0138202.
In regards to claims 7, 14, 20:  Hara teaches powering off components after a job is done but does not teach the powering off being after a predetermined time period.  Inoue et al expressly teaches “the reproduction device has a function of being automatically powered OFF after a predetermined time period since the last input operation” Para [0004]  It would have been obvious to power off a device after a predetermined period of time after it is last used because this would prevent powering it off too soon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al 5,551,044 "Low power events are events which cause the switch to the responsive low power mode and are selectable at boot up" selects what causes low power instead of selects to be in low power mode
Jennings et al 2008/0082828 boots up into either a full boot or a partial boot in which   cryptographic functions are disabled (depends on whether the user is authorized instead of a user selection)
Lee 2008/0104437 "The low-power mode can be pre-selected. In this case, the computer system 100 further includes a setting storage unit 180 to store information on a power mode selected by the user. The setting storage unit 180 may be provided as a hard disk drive (HDD) or an EEPROM. The CPU 110 stores information on a power mode selected by the user through the user input unit 170 in advance. The CPU 110 refers to the power mode information stored in the setting storage unit 180 when the computer system 100 is booted to determine whether the power mode is set to the low-power mode. If the power mode is set to the low-power mode, the CPU 110 controls the switching unit 150 to intercept the power supply to the second memory unit 120b."  see also fig 6
Fuji 2012/0066454 when a battery is attached it boots in a "background boot" state S1 then transitions to a suspend state s4 once boot is complete before transitions into a fully operating state S2 when user presses a button
Diab PN 2014/0121898 Para [0031] "In some embodiments, the DVD player can be configured to always boot to a low power state, in which only basic power state or wakeup messages are processed by a PHY of the DVD player."
Murata 5462375 "Typically, a conventional image forming apparatus would prompt a user to set an operation mode (i.e. normal mode or power saving mode) immediately after power-on. In this manner, the image forming apparatus is started in the set mode."
Madden et al 6,178,503 "Windows NT menu items allows the user to select between Normal Boot mode, VGA boot mode, previous operating system (usually DOS or Windows 95), and the NT menu"
Ginnela et al 2016/0116974 Para [0129] "On the other hand, when the user has inputted a selection (B1012:YES), the mobile device 100 may proceed with the remaining boot sequence to boot up in selected ultra-low power mode L at block B1014. For example, this may occur when the user selects “ultra-low power mode L” as the target boot mode. The mobile device 100 may be booted in a manner such as, but not limited to, blocks B340-B350 and B470-480. For example, the remaining boot sequence may be booted based on the ultra-low power mode L. In another example, some of the remaining boot sequence may be booted based on the ultra-low power mode L while the remainder of the remaining portion of the boot sequence may be booted based on the legacy mode." This is the user selecting to go ahead and boot when low battery instead of selecting between two modes.
Tittenhofer 20200145107 boots into low power mode then transitions into a high power mode (Para [0032])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187